United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-41223
                            c/w No. 02-41225
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE ALEJANDRO SANCHEZ,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-02-CR-233-1
                      USDC No. B-02-CR-402-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Alejandro Sanchez appeals his guilty-plea conviction

and sentence for illegal reentry following a prior deportation

and the revocation of supervised release on his conviction for

conspiring to distribute and to possess with intent to distribute

cocaine.   He asserts that the sentence-enhancing provisions

contained in 8 U.S.C. § 1326(b) are facially unconstitutional in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 02-41223 c/w No. 02-41225
                                  -2-

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).       Sanchez

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but seeks to preserve the

issue for further review.

        Apprendi did not overrule Almendarez-Torres.      See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).

       Sanchez also seeks to challenge the constitutionality of 21

U.S.C. § 841(a) and (b) in light of Apprendi.        Because a

challenge under Apprendi is not jurisdictional, he may not

present this claim in an appeal following the revocation of

supervised release.     See United States v. Teran, 98 F.3d 831, 833

n.1 (5th Cir. 1996); United States v. Longoria, 298 F.3d 367, 372

(5th Cir. 2002)(en banc).    Moreover, as Sanchez concedes, his

Apprendi argument is foreclosed by United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).    The judgment of the district

court is AFFIRMED.